Exhibit Summary of Compensation Arrangements with Executive Officers As of February 28, 2009 The following summarizes the current compensation and benefits received by the Chief Executive Officer and Chief Financial Officer of Marine Products Corporation (“the Company”) and the Company’s other three most highly compensated executive officers (the “Named Executive Officers”) as of February 28, 2009. This document is intended to be a summary of existing oral, at will arrangements, and in no way is intended to provide any additional rights to any of the Named Executive Officers. Base Salaries The annual base salaries for the Company’s Named Executive Officers as of February 28, 2009 are as follows: R. Randall Rollins, Chairman of the Board $ 300,000 Richard A. Hubbell, President and Chief Executive Officer $ 350,000 James A. Lane, Jr. Executive Vice President and President of Chaparral Boats, Inc. $ 67,841 Linda H. Graham Vice President and Secretary $ 115,000 Ben M. Palmer, Vice President, Chief Financial Officer and Treasurer $ 175,000 These salaries may be adjusted from time to time in the discretion of the Company’s Compensation Committee. Discretionary Bonuses All of the Named Executive Officers are eligible for annual cash bonuses which are awarded on an entirely discretionary basis, following a review by the Company’s Compensation Committee of the performance of the Company and the executives for the relevant year. Discretionary bonuses are not made subject to any plan or program, written or unwritten. No specific performance criteria are established in advance, and no specific ranges for bonuses are established in advance.
